


Exhibit 10.31

2004 COOPER-STANDARD HOLDINGS INC.

STOCK INCENTIVE PLAN

As Amended and Restated Effective November 1, 2007

1. Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees, directors or consultants of outstanding ability and
to motivate such employees, directors or consultants to exert their best efforts
on behalf of the Company and its Affiliates by providing incentives through the
granting of Awards. The Company expects that it will benefit from the added
interest which such key employees, directors or consultants will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)

10% Shareholder: An employee who, at the time an incentive stock option is
granted to such individual, owns stock possessing more than ten percent (10%) of
the of the total combined voting power of all classes of stock of the Company,
or of its parent or subsidiary corporation, within the meaning of Code Section
422.

 

(b)

409A Subsidiary: Any corporation or other entity in an unbroken chain of
corporations or other entities, beginning with the Company, in which each
corporation or other entity (other than the last corporation or entity in the
chain) has a controlling interest (within the meaning of Treasury regulation
§1.414(c)-2(b)(2)(i) except that the phrase “at least 50 percent” shall be used
in place of “at least 80 percent” each place it appears therein) in the
corporation or other entity; provided that the phrase “at least 20 percent” may
be used in place of “at least 50 percent” with respect to the grant of
non-qualified stock options or Other Stock-Based Awards that take the form of
stock appreciation rights made to eligible individuals based on legitimate
business criteria of the Company within the meaning of Code Section 409A.

 

(c)

Act: The Securities Exchange Act of 1934, as amended, or any successor thereto.

 

(d)

Affiliate: With respect to an entity, any entity directly or indirectly
controlling, controlled by, or under common control with, such first entity.

 

(e)

Award: An Option or Other Stock-Based Award granted pursuant to the Plan.

 

 

 

 

--------------------------------------------------------------------------------






 

(f)

Board: The Board of Directors of the Company.

 

(g)

Change of Control: The occurrence of any of the following events after the
Effective Date:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any “person” or “group” (as
such terms are defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than Permitted Holders or (ii) any person or group, other than Permitted
Holders, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of greater than or equal
to 50% of the total voting power of the voting stock of the Company, including
by way of merger, consolidation or otherwise, except where one or more of the
Sponsors and/or any of their respective Affiliates immediately following such
merger, consolidation or other transaction, continue to have the ability to
designate or elect a majority of the Board (or the board of directors of the
resulting entity or its parent company).

Notwithstanding the foregoing, if an Award is considered deferred compensation
subject to the provisions of Code section 409A, and if the payment of
compensation under such Award is triggered upon a “Change of Control,” then the
foregoing definition shall be deemed amended as necessary to comply with Code
Section 409A.

 

(h)

Code: The Internal Revenue Code of 1986, as amended, or any successor thereto.

 

(i)

Committee: The Board or any committee to which the Board delegates duties and
powers hereunder.

 

(j)

Company: Cooper-Standard Holdings Inc., a Delaware corporation.

 

(k)

Effective Date: The date the Board originally approved the Plan, or such later
date as is designated by the Board.

 

(l)

Employment: The term “Employment” as used herein shall be deemed to refer to (i)
a Participant’s employment if the Participant is an employee of the Company or
any of its Affiliates, (ii) a Participant’s services as a consultant, if the
Participant is consultant to the Company or its Affiliates and (iii) a
Participant’s services as an non-employee director, if the Participant is a
non-employee member of the Board.

 

(m)

Fair Market Value: On a given date, (i) if there is a public market for the
Shares on such date, the average of the high and low closing bid prices of the
Shares as reported on such date on the Composite Tape of the principal national
securities exchange on which such Shares are listed or admitted to trading, or,
if the Shares are not listed or admitted on any national

 

 

2

 

--------------------------------------------------------------------------------






securities exchange, the arithmetic mean of the per Share closing bid price and
per Share closing asked price on such date as quoted on the National Association
of Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted)(the “NASDAQ”), or, if no sale of Shares shall have
been reported on the Composite Tape of any national securities exchange or
quoted on the NASDAQ on such date, on the closest preceding date on which there
were sales of Shares or (ii) if there is no public market for the Shares on such
date, the Fair Market Value of the Shares will be as determined in good faith by
the Board; provided, that with respect to Awards granted on or shortly following
the occurrence of the Closing Date under the Stock Purchase Agreement among
Cooper Tire & Rubber Company, Cooper Tyre & Rubber Company UK Limited and the
Company dated as of September 16, 2004, unless otherwise determined by the
Board, the Fair Market Value shall be deemed to be the price per share of common
stock paid on the Closing Date by the Sponsors.

 

(n)

Other Stock-Based Awards: Awards granted pursuant to Section 7 of the Plan.

 

(o)

Option: A stock option granted pursuant to Section 6 of the Plan. An Option may
either be an incentive stock option intended to meet the requirements of Code
Section 422 or a non-qualified stock option not intended to meet such
requirements.

 

(p)

Option Price: The purchase price per Share of an Option, as determined pursuant
to Section 6(a) of the Plan.

 

(q)

Participant: An employee of the Company or its Affiliates, or a director or
consultant who provides services to the Company or its Affiliates, who is
selected by the Committee to participate in the Plan.

 

(r)

Permitted Holder: As of the date of determination, any and all of (i) an
employee benefit plan (or trust forming a part thereof) maintained by (A) the
Company or its Affiliate or (B) any corporation or other Person of which a
majority of its voting power of its voting equity securities or equity interest
is owned, directly or indirectly, by the Company or its Affiliate and (ii)
Cypress Merchant Banking Partners II L.P., Cypress Merchant Banking II C.V.,
55th Street Partners II L.P., Cypress Side-By-Side LLC, GS Capital Partners
2000, L.P., GS Capital Partners 2000 Offshore, L.P., GS Capital Partners 2000
GmbH & Co. Beteiligungs KG, GS Capital Partners 2000 Employee Fund, L.P. and
Goldman Sachs Direct Investment Fund 2000, L.P. (collectively, the “Sponsors”)
and any of their respective Affiliates.

 

(s)

Person: A “person”, as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).

 

 

3

 

--------------------------------------------------------------------------------






 

(t)

Plan: The 2004 Cooper-Standard Holdings Inc. Stock Incentive Plan.

 

(u)

Shares: Shares of common stock of the Company.

 

(v)

Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the Code
(or any successor section thereto).

3. Shares Subject to the Plan

The total number of Shares which may be issued under the Plan is 223,615, plus,
contingent of shareholder approval, an additional 200,000 Shares. All of the
Shares reserved for issuance under the Plan may be issued pursuant to incentive
stock options. The Shares may consist, in whole or in part, of unissued Shares
or treasury Shares. The issuance of Shares or the payment of cash upon the
exercise of an Award or in consideration of the cancellation or termination of
an Award shall reduce the total number of Shares available under the Plan, as
applicable. Shares which are subject to Awards which terminate or lapse without
the payment of consideration may be granted again under the Plan.

4. Administration

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof. Awards may, in the
discretion of the Committee, be made under the Plan in assumption of, or in
substitution for, outstanding awards previously granted by the Company or its
Affiliates or a company acquired by the Company or with which the Company
combines. The number of Shares underlying such substitute awards shall be
counted against the aggregate number of Shares available for Awards under the
Plan. The Committee is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of or calculation by the
Committee in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned (including, but not limited to,
Participants and their beneficiaries or successors). The Committee shall have
the full power and authority to establish the terms and conditions of any Award
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time (including, without limitation, accelerating or waiving
any vesting conditions). The Committee shall require payment of any amount it
may determine to be necessary to withhold for federal, state, local or other
taxes as a result of the exercise, grant or vesting of an Award. Unless the
Committee specifies otherwise, the Participant may elect to pay a portion or all
of the minimum statutory required withholding taxes by (a) delivery in Shares or
(b) having Shares withheld by the Company from any Shares that would have
otherwise been received by the Participant. Notwithstanding the foregoing, no
outstanding Award may be amended pursuant to this Section 4 without compliance
with Section 12(b).

 

 

4

 

--------------------------------------------------------------------------------






5. Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

6. Terms and Conditions of Options

The Committee may grant Options to any Participant it selects, provided that
only employees of the Company or its Subsidiaries are eligible to receive grants
of incentive stock options, and further provided that if an Option is granted to
a Participant who is not providing services to the Company or a 409A Subsidiary
at the date of grant, such Option shall be considered a deferred compensation
arrangement subject to Code Section 409A to the extent provided therein. Options
granted under the Plan shall be subject to the following terms and conditions
and to such other terms and conditions, not inconsistent therewith, as the
Committee shall determine:

 

(a)

Option Price. The Option Price per Share shall be determined by the Committee,
but shall not be less than 100% of the Fair Market Value of a Share on the date
an Option is granted; provided that the Option Price per Share of an incentive
stock option granted to a 10% Shareholder shall be 110% of the Fair Market Value
of a Share on the date an Option is granted. No Option may be amended, and
neither the Committee or the Company may take any other action the effect of
which is, to reduce the Option Price per Share other than (i) adjustments made
pursuant to Section 8 of the Plan and in accordance with Section
1.409A-1(b)(5)(v)(B) of the Treasury Regulations, or (ii) in connection with a
transaction which is considered the grant of a new option for purposes of Code
Section 409A, provided that the new Option Price per Share is not less than Fair
Market Value of a Share on the new grant date.

 

(b)

Exercisability. Options granted under the Plan shall be exercisable at such time
and upon such terms and conditions as may be determined by the Committee, but in
no event shall an Option be exercisable more than ten years after the date it is
granted; provided that the term of an incentive stock option granted to a 10%
Shareholder may not exceed five years after the date the Option is granted.

 

(c)

Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all,-or from time to time any part, of
the Shares for which it is then exercisable. For purposes of Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii), (iii), (iv) or (iv) in
the following sentence. The Option Price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant (i) in cash or its

 

 

5

 

--------------------------------------------------------------------------------






equivalent (e.g., by check), (ii) to the extent permitted by the Committee, in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee; provided, that such Shares have been held by the Participant
for no less than six months (or such other period as established from time to
time by the Committee in order to avoid adverse accounting treatment applying
generally accepted accounting principles), (iii) partly in cash and, to the
extent permitted by the Committee, partly in such Shares, (iv) if approved by
the Committee and subject to such rules as the Committee prescribes, by having
the Company withhold a number of Shares otherwise deliverable upon exercise of
the Option having a Fair Market Value equal to the aggregate Option Price for
the Shares being purchased, or (v) if there is a public market for the Shares at
such time, through the delivery of irrevocable instructions to a broker to sell
Shares obtained upon the exercise of the Option and to deliver promptly to the
Company an amount out of the proceeds of such Sale equal to the aggregate Option
Price for the Shares being purchased. No Participant shall have any rights to
dividends or other rights of a shareholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

 

(d)

Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment and
shall withhold such number of Shares from the Shares acquired by the exercise of
the Option.

 

(e)

Incentive Stock Options. An Option intended to qualify as an incentive stock
option shall contain such other terms and conditions as are necessary in order
for such Option to so qualify. To the extent the aggregate Fair Market Value of
Shares (as determined on the date of grant), with respect to which incentive
stock options granted under the Plan, or any other plan of the Company or its
Subsidiaries, are exercisable by a Participant for the first time during any
calendar year exceeds $100,000, then such Option as to the excess shall be
treated as a nonqualified stock option.

7. Other Stock-Based Awards

The Committee, in its sole discretion, may grant or sell Awards of Shares,
Awards of restricted Shares and Awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of, Shares (“Other
Stock-Based Awards”) to any Participant it selects. Such Other Stock-Based
Awards shall be in such form, and dependent on

 

 

6

 

--------------------------------------------------------------------------------






such conditions, as the Committee shall determine, including, without
limitation, the right to receive, or vest with respect to, one or more Shares
(or the equivalent cash value of such Shares) upon the completion of a specified
period of service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan. Subject to the provisions
of the Plan, the Committee shall determine to whom and when Other Stock-Based
Awards will be made, the number of Shares to be awarded under (or otherwise
related to) such Other Stock-Based Awards; whether such Other Stock-Based Awards
shall be settled in cash, Shares or a combination of cash and Shares; and all
other terms and conditions of such Awards (including, without limitation, the
vesting provisions thereof and provisions ensuring that all Shares so awarded
and issued shall be fully paid and non-assessable). The Management Stock
Purchase Plan (which is a component of the Cooper-Standard Automotive Inc.
Deferred Compensation Plan) shall be considered an Other Stock-Based Award, such
that Shares issued under the Cooper-Standard Automotive Inc. Deferred
Compensation Plan shall be considered as issued under this Plan.

8. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a)

Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends, or any
other transaction which in the judgment of the Board necessitates an adjustment
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made under the Plan, the Committee shall make such substitution
or adjustment, in such manner as it deems equitable, as to (i) the number or
kind of Shares or other securities issued or reserved for issuance pursuant to
the Plan or pursuant to outstanding Awards, (ii) the Option Price and/or (iii)
any other affected terms of such Awards.

Unless the Committee determines otherwise, any such adjustment to an Award that
is exempt from Code Section 409A shall be made in a manner that permits the
Award to continue to be so exempt, and any adjustment to an Award that is
subject to Code Section 409A shall be made in a manner that complies with the
provisions thereof. Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number. Notwithstanding the
foregoing, in the case of a stock dividend (other than a stock dividend declared
in lieu of an ordinary cash dividend) or subdivision or combination of the
Shares (including a reverse stock split), if no action is taken by the Board or
Committee, adjustments contemplated by this subsection that are proportionate
shall nevertheless automatically be made as of the date of such stock dividend
or subdivision or combination of the Shares.

 

 

7

 

--------------------------------------------------------------------------------






 

(b)

Change of Control. In the event of a Change of Control after the Effective Date,
(i) if and to the extent determined by the Committee in the applicable Award
agreement or otherwise, any outstanding Awards then held by Participants which
are unexercisable or otherwise unvested or subject to lapse restrictions may be
deemed exercisable or otherwise vested or no longer subject to lapse
restrictions, as the case may be, as of immediately prior to such Change of
Control and (ii) the Committee may, but shall not be obligated to, with respect
to some or all of the outstanding Awards (A) cancel such Awards for fair value
(as determined in the sole discretion of the Committee) which, in the case of
Options, may equal the excess, if any, of value of the consideration to be paid
in the Change of Control transaction to holders of the same number of Shares
subject to such Options (or, if no consideration is paid in any such
transaction, the Fair Market Value of the Shares subject to such Options) over
the aggregate exercise price of such Options or (B) provide for the issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder as determined by the
Committee in its sole discretion or (C) provide that for a period of at least 15
days prior to the Change of Control, any such Options shall be exercisable as to
all shares subject thereto and that upon the occurrence of the Change of
Control, such Options shall terminate and be of no further force and effect.

9. No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

10. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

11. Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant in accordance with the terms of such Award.

 

 

8

 

--------------------------------------------------------------------------------






12. Amendments or Termination

 

(a)

Authority to Amend or Terminate. The Board may amend, alter or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made, (i) without
the approval of the shareholders of the Company, if such action would (except as
is provided in Section 8 of the Plan), increase the total number of Shares
reserved for the purposes of the Plan or (ii) without the consent of a
Participant, if such action would diminish any of the rights of the Participant
under any Award theretofore granted to such Participant under the Plan;
provided, however, that the Committee may amend the Plan in such manner as it
deems necessary to permit the granting of Awards meeting the requirements of the
Code or other applicable laws. Notwithstanding the foregoing, the Board may not
amend the provision of Section 6 that restricts the repricing of Options.

 

(b)

Survival of Authority and Awards. To the extent provided in the Plan, the
authority of (i) the Committee to amend, alter, adjust, suspend, discontinue or
terminate any Award, waive any conditions or restrictions with respect to any
Award, and otherwise administer the Plan and any Award and (ii) the Board or
Committee to amend the Plan, shall extend beyond the date of the Plan’s
termination. Termination of the Plan shall not affect the rights of Participants
with respect to Awards previously granted to them, and all unexpired Awards
shall continue in force and effect after termination of the Plan except as they
may lapse or be terminated by their own terms and conditions.

13. International Participants

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms to
the requirements of local law.

14. Choice of Law; Severability

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws.

If any provision of the Plan or any award agreement or any Award (a) is or
becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person or Award, or (b) would disqualify the Plan,
any award agreement or any Award under any law deemed applicable by the
Committee, then such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan, award agreement or Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan, such award
agreement and such Award shall remain in full force and effect.

 

 

9

 

--------------------------------------------------------------------------------






15. No Guarantee of Tax Treatment

Notwithstanding any provisions of the Plan, the Company does not guarantee to
any Participant or any other person with an interest in an Award that (a) any
Award intended to be exempt from Code Section 409A shall be so exempt, (b) any
Award intended to comply with Code Section 409A or Code Section 422 shall so
comply, (c) any Award shall otherwise receive a specific tax treatment under any
other applicable tax law, nor in any such case will the Company or any Affiliate
indemnify, defend or hold harmless any individual with respect to the tax
consequences of any Award.

16. Transferability

Each Award granted under the Plan shall not be transferable other than by will
or the laws of descent and distribution, except as specifically approved by the
Committee, provided that an incentive stock option may only be exercised by the
Participant during the life of the Participant, and may not be transferred other
than by will or the laws of descent and distribution.

17. General Restrictions

Notwithstanding any other provision of the Plan, the granting of Awards under
the Plan and the issuance of Shares in connection with an Award, shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required,
and the Company shall have no liability to deliver any Shares under the Plan or
make any payment unless such delivery or payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.

18. Effectiveness of the Plan

The Plan shall be effective as of the Effective Date, subject to the approval of
the shareholders of the Company.

 

 

10

 

--------------------------------------------------------------------------------